Case 7:20-cr-00517-VB Document 44 Filed 03/16/21 Page 1 of 1
Case 7:20-cr-00517-VB Document 40-1 Filed 03/08/21 Page 1 of1

March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
oo X

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE

“ 20 017

Defendant(s).

 

Dorian Byrd “ee CI)

 

Dorian Byrd
Defendant hereby voluntarily consents to

participate in the following proceeding via videoconferencing or telephone:
Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
ictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing

x

Status and/or Scheduling Conference

 

 

 

 

Misdemeanor Plea/Trial/Sentence

datenRyed (by) ghd pe

Defendant’s Signature Defense Counsel’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

Dorian Byrd Steven D. Feldman

Print Defendant’s Name Print Defense Counsel’s Name

 

 

 

  
 

This proceeding was conducted by reliable videoconferencing technology.

2\or MoM ’ |
Date U.S. District Judge/U-6-tragistratetdge—__

 
